DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 6, 9, 14, 15, 39, 44, 47, 52, 53 and 59-68 are pending, claims 2-5, 7, 8, 10-13, 16-38, 40-43, 45, 46, 48-51 and 54-58 having been cancelled and claims 65-68 having been newly added.  Applicant's response filed July 5, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 14, 15, 59, 60, 65 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pun. No. 2012/0247570 to Zink in view of U.S. Patent App. Pub. No. 2005/0045751 to Nance et al. and U.S. Patent App. Pub. No. 2018/0264640 to Holloway et al.
As to claim 1, Zink discloses a manipulator boom control and cleaning system capable of releasable attachment to a manway of a tank, comprising: an elongated and curved boom defining an arcuate shaped portion having an inner arc surface and an outer arc surface along a length of the boom (see Zink Fig. 1, ref.#102; paragraph [0027]) wherein the boom comprises a rack along at least a length of the arc surface and the rack comprises a series of teeth (see, e.g., Zink Fig. 3 and 4, ref.#138 and paragraph [0031] disclosing indentations, which can be read as teeth, and to the extent that it could be argued that 138 are not teeth, use of teeth to engage with a gear is well known in the art and is considered mere design choice); a base comprising a support assembly, the support assembly comprising a plate, wherein the plate is sized and shaped to mate with the manway (see Zink Figs. 2-4 and paragraph [0048] and [0059] disclosing an adjustment assembly 160 (can be read as support assembly) comprising a plate 162 that can be sized and shaped to the opening); a pinion gear coupled between the boom and the base wherein the pinion gear engages with the series of teeth, the boom movable by the pinion gear relative to the base and the manway between a retracted position and an extended position within the tank (see Zink Fig. 4, ref.#140 and paragraphs [0031]-[0032] where to the extent that it could be argued that Zink does not disclose that the pinion is not located between the boom and base, rearrangement of parts is prima facie obvious – see MPEP 2144.04(VI)(C)).  Zink further discloses that the plate can be oriented at an angle relative to the arcuate shaped portion to allow the arcuate shaped portion to enter the tank at an oblique angle with respect to a vertical axis in the extended position of the arcuate shaped portion (see, e.g., Zink Fig. 11 and paragraphs [0048]-[0049] where the plate can be considered as oriented at an angle relative to the arcuate shaped portion to allow the arcuate shaped portion to enter the tank at an oblique angle with respect to a vertical axis in the extended position of the arcuate shaped portion).  Regarding the recitation that the rack is located on the outer arc surface of the arcuate shaped portion, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)) and the location of the rack as between the inner or outer surface of the arcuate shaped portion does not affect the functionality of how to move the boom and is merely considered as design choice.
While Zink discloses that video equipment can be included (see Zink paragraph [0030]), Zink does not explicitly disclose that the base is adapted to be releasably mounted and a manipulator arm positioned on an end of the boom comprising the nozzle, wherein the manipulator arm is movable relative to the boom and wherein the manipulator arm comprises a joint configured to adjust the orientation of the nozzle, a camera wherein the camera provides visual information for a user and a display screen and a control panel with one or more user-manipulatable controls, wherein the display screen enables the user to view camera images from the inside the tank and wherein the control panel includes user-manipulatable controls that enable the user to operate the system.  Nance discloses a similar vessel cleaning system with a manipulator arm positioned on an end of the boom comprising the nozzle (see Nance Figs. 1 and 2, ref.#35), wherein the manipulator arm is movable relative to the boom and wherein the manipulator arm comprises a joint configured to adjust the orientation of the nozzle (see Nance paragraph [0031]); a camera wherein the camera provides visual information for a user and a display screen that enables the user to view camera images from the inside the tank (see Nance paragraphs [0031]-[0035]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zink to include the manipulator arm with camera and display disclosed by Nance in order to optimize cleaning by reducing the amount of contaminated water used and that needs to be disposed of (see Nance paragraph [0033]).  Furthermore, to the extent that it could be argued that the base of Zink is not disclosed as releasably mounted to the manway of the tank, Nance discloses that the base of the cleaning system can be releasably mounted to the opening (see Nance paragraph [0025]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the base of Zink be removably mounted to the manway as is well known in the art (see also MPEP 2144(V)(C) where making parts separable is prima facie obvious).
Nance discloses that the nozzle can be directed and aimed to spray an identified area or an area which has been selected by viewing through the camera and thus could be reasonably understood as disclosing user-manipulated controls and a control panel.  To the extent that it could be argued that the combination of Zink and Nance does not disclose a control panel with one or more user-manipulatable controls wherein the control panel includes user-manipulatable controls that enable the user to operate the system, Holloway discloses a similar system wherein a nozzle with a camera and display is controlled via a control panel with one or more user-manipulatable controls wherein the control panel includes user-manipulatable controls that enable the user to operate the system (see, e.g., Holloway Figs. 21 and 22 and paragraph [0137]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a control panel and user-manipulated controls in Zink/Nance as disclosed by Holloway that said control panel and user-manipulated controls are known in the art for controlling and directing spray nozzles.
As to claim 9, the combination of Zink, Nance and Holloway discloses that the boom can move in an arcuate path relative to the base and manway responsive to being driven by the pinion gear (see Zink Fig. 10 and paragraphs [0031]-[0032]).
As to claim 14, the combination of Zink, Nance and Holloway discloses that the system can further comprise a wedge coupled to a housing of the base, the wedge orienting the boom at the oblique angle with respect to the vertical axis (see Zink paragraphs [0048]-[0049] disclosing actuator and tilting frame, either or both of which can be considered the wedge).
As to claim 15, the combination of Zink, Nance and Holloway discloses that the oblique angle of the boom relative to the vertical axis can be adjustable (see Zink paragraphs [0048]-[0049]).
As to claim 59, both Nance and Holloway disclose that a light source may be included in the camera system on the arm and it would have been obvious to one of ordinary skill in the art at the time of filing to include a light source as disclosed by Nance or Holloway in order to illuminate the field of view of the camera to spot contaminated areas (see Nance paragraph [0035]; Holloway paragraph [0183]).
As to claim 60, Holloway discloses that the controller can be a laptop with a gamepad (see Holloway paragraph [0137] and said gamepads are known in the art to comprise joysticks and/or buttons.
As to claims 65 and 66, the recitations “the tank is a train rail tank” and “the tank is a truck tank are directed to the processing materials or articles worked upon, which do not provide structural relevancy to the claimed apparatus invention.  The courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Furthermore, Zink discloses that the space can include but are not limited to rail tank cars, cylindrical storage tanks, etc. (see Zink paragraph [0026]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pun. No. 2012/0247570 to Zink in view of U.S. Patent App. Pub. No. 2005/0045751 to Nance et al. and U.S. Patent App. Pub. No. 2018/0264640 to Holloway et al. as applied to claim 1 above, and further in view of CN205797597U to Cai et al. (see machine translation).
Zink, Nance and Holloway are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 6, the combination of Zink, Nance and Holloway discloses that boom has a curved portion, but does not explicitly disclose that the arcuate shaped portion extends along at least a majority of the length of the boom.  Cai discloses a similar system wherein the boom has an arcuate shape that can extend along at least a majority of the length of the boom (see Cai Fig. 1, ref.#11).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the arcuate shape extend along at least a majority of the length of the boom and the results would have been predictable (where Cai discloses that such a design is known in the art and is thus considered mere design choice).

Claims 39, 47, 52, 53, 62, 63, 67 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pun. No. 2012/0247570 to Zink in view of U.S. Patent App. Pub. No. 2005/0045751 to Nance et al., U.S. Patent App. Pub. No. 2018/0264640 to Holloway et al., U.S. Patent No. 5,503,033 to Van Niekerk and CN106140751A to Bai et al. (see machine translation).
As to claim 39, Zink discloses a cleaning assembly system for a tank having an opening and a manway, the system comprising: a base comprising a support assembly, the support assembly comprising a plate, wherein the plate is sized and shaped to mate with the manway (see Zink Figs. 2-4 and paragraph [0048] and [0059] disclosing an adjustment assembly 160 (can be read as support assembly) comprising a plate 162 that can be sized and shaped to the opening); a drive comprising a pinion gear (see Zink Fig. 4, ref.#140 and paragraphs [0031]-[0032]); an elongated and curved boom defining an arcuate shaped portion having an inner arc surface and an outer arc surface along a length of the boom (see Zink Fig. 1, ref.#102; paragraph [0027]) wherein the boom comprises a rack along at least a length of the arc surface and the rack comprises a series of teeth (see, e.g., Zink Fig. 3 and 4, ref.#138 and paragraph [0031] disclosing indentations, which can be read as teeth, and to the extent that it could be argued that 138 are not teeth, use of teeth to engage with a gear is well known in the art and is considered mere design choice) wherein the pinion gear can engage with the series of teeth and wherein the arcuate boom is coupled to the base and movable by the drive to different positions within the tank (see Zink Fig. 4, ref.#140 and paragraphs [0031]-[0032]).  Regarding the recitation that the rack is located on the outer arc surface of the arcuate shaped portion, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)) and the location of the rack as between the inner or outer surface of the arcuate shaped portion does not affect the functionality of how to move the boom and is merely considered as design choice.
Zink does not explicitly disclose that the base is adapted to be releasably mounted and a manipulator arm coupled to a first end of the arcuate boom, the manipulator arm including a first joint having a first axis of rotation and a second joint having a second axis of rotation oblique with respect to the first axis of rotation and the nozzle coupled to the manipulator arm.  Further, while Zink discloses that video equipment can be included (see Zink paragraph [0030]), Zink does not disclose a camera wherein the camera provides visual information for a user and a display screen and a control panel with one or more user-manipulatable controls, wherein the display screen enables the user to view camera images from the inside the tank and wherein the control panel includes user-manipulatable controls that enable the user to operate the system.  Nance discloses a similar vessel cleaning system with a manipulator arm positioned on an end of the boom comprising the nozzle (see Nance Figs. 1 and 2, ref.#35), wherein the manipulator arm is movable relative to the boom and wherein the manipulator arm comprises a joint configured to adjust the orientation of the nozzle (see Nance paragraph [0031]); a camera wherein the camera provides visual information for a user and a display screen that enables the user to view camera images from the inside the tank (see Nance paragraphs [0031]-[0035]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zink to include the manipulator arm with camera and display disclosed by Nance in order to optimize cleaning by reducing the amount of contaminated water used and that needs to be disposed of (see Nance paragraph [0033]).  Furthermore, Nance discloses that the base of the cleaning system can be releasably mounted to the opening (see Nance paragraph [0025]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the base of Zink be removably mounted to the manway as is well known in the art (see also MPEP 2144(V)(C) where making parts separable is prima facie obvious).
Nance discloses that the nozzle can be directed and aimed to spray an identified area or an area which has been selected by viewing through the camera and thus could be reasonably understood as disclosing user-manipulated controls and a control panel.  To the extent that it could be argued that the combination of Zink and Nance does not disclose a control panel with one or more user-manipulatable controls wherein the control panel includes user-manipulatable controls that enable the user to operate the system, Holloway discloses a similar system wherein a nozzle with a camera and display is controlled via a control panel with one or more user-manipulatable controls wherein the control panel includes user-manipulatable controls that enable the user to operate the system (see, e.g., Holloway Figs. 21 and 22 and paragraph [0137]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a control panel and user-manipulated controls in Zink/Nance as disclosed by Holloway that said control panel and user-manipulated controls are known in the art for controlling and directing spray nozzles.
Furthermore, while the combination of Zink and Nance does not disclose a second joint having a second axis of rotation oblique with respect to the first axis of rotation, Holloway as discussed above discloses a similar cleaning system and also discloses a nozzle with multiple axis of rotation (see, e.g., Holloway Figs. 5, 18, 28, 63).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zink/Nance to having multiple joints as disclosed by Holloway in order to have better access to various points in the tank.  Regarding the second axis of rotation being oblique to the first axis of rotation, to the extent that Zink/Nance/Holloway does not disclose said oblique relationship, said recitation is merely a design consideration well within the skill of one of ordinary skill in the art (see, e.g., Van Niekerk col. 6, lines 1-6).
The combination of Zink, Nance, Holloway and Van Niekerk does not explicitly disclose a ventilation assembly comprising a ventilation duct and a fan, wherein the ventilation assembly at least one of draws contaminated air out of the tank and blows clean air into the tank.  Bai discloses a similar tank cleaning system wherein a ventilation system with a fan is used to either exhaust the tank or dry the tank (see Bai machine translation paragraphs [0049]-[0050]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zink/Nance/Holloway/Van Niekerk to include a ventilation system as disclosed by Bai in order to improve the cleaning system by either withdrawing contaminated air or to dry the tank after cleaning.
As to claim 47, the combination of Zink, Nance, Holloway, Van Niekerk and Bai discloses that the arcuate boom can move in an arcuate path relative to the base and opening responsive to being driven by the drive (see Zink Fig. 10 and paragraphs [0031]-[0032]).
As to claim 52, the combination of Zink, Nance, Holloway, Van Niekerk and Bai discloses that the system can further comprise a wedge coupled to a housing of the base, the wedge orienting the arcuate boom at the oblique angle with respect to the vertical axis (see Zink paragraphs [0048]-[0049] disclosing actuator and tilting frame, either or both of which can be considered the wedge).
As to claim 53, the combination of Zink, Nance, Holloway, Van Niekerk and Bai discloses that the oblique angle of the arcuate boom relative to the vertical axis can be adjustable (see Zink paragraphs [0048]-[0049]).
As to claim 62, both Nance and Holloway disclose that a light source may be included in the camera system on the arm and it would have been obvious to one of ordinary skill in the art at the time of filing to include a light source as disclosed by Nance or Holloway in order to illuminate the field of view of the camera to spot contaminated areas (see Nance paragraph [0035]; Holloway paragraph [0183]).
As to claim 63, Holloway discloses that the controller can be a laptop with a gamepad (see Holloway paragraph [0137] and said gamepads are known in the art to comprise joysticks and/or buttons.
As to claims 67 and 68, the recitations “the tank is a train rail tank” and “the tank is a truck tank are directed to the processing materials or articles worked upon, which do not provide structural relevancy to the claimed apparatus invention.  The courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Furthermore, Zink discloses that the space can include but are not limited to rail tank cars, cylindrical storage tanks, etc. (see Zink paragraph [0026]).

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pun. No. 2012/0247570 to Zink in view of U.S. Patent App. Pub. No. 2005/0045751 to Nance et al., U.S. Patent App. Pub. No. 2018/0264640 to Holloway et al., U.S. Patent No. 5,503,033 to Van Niekerk and CN106140751A to Bai et al. (see machine translation) as applied to claim 39 above, and further in view of CN205797597U to Cai et al. (see machine translation).
Zink, Nance, Holloway, Van Niekerk and Bai are relied upon as discussed above with respect to the rejection of claim 39.
As to claim 44, the combination of Zink, Nance, Holloway, Van Niekerk and Bai discloses that boom has a curved portion, but does not explicitly disclose that the arcuate shaped boom forms at least a majority of the length of a larger boom.  Cai discloses a similar system wherein the boom has an arcuate shape that can extend along at least a majority of the length of the boom (see Cai Fig. 1, ref.#11).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the arcuate shape extend along at least a majority of the length of the boom and the results would have been predictable (where Cai discloses that such a design is known in the art and is thus considered mere design choice).

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pun. No. 2012/0247570 to Zink in view of U.S. Patent App. Pub. No. 2005/0045751 to Nance et al. and U.S. Patent App. Pub. No. 2018/0264640 to Holloway et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2006/0054189 to Luke et al.
Zink, Nance and Holloway are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 61, while the combination of Zink, Nance and Holloway does not explicitly disclose a second camera coupled to the base or suspended into the tank from the base, Luke discloses that it is known in the art to use additional cameras (see Luke paragraph [0013]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zink, Nance and Holloway to include an additional camera and to mount said camera to the base suspended within the tank and the results would have been predictable (see also MPEP 2144.04(VI)(B) where duplication of parts is prima facie obvious and (C) where rearrangement of parts is prima facie obvious).

Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pun. No. 2012/0247570 to Zink in view of U.S. Patent App. Pub. No. 2005/0045751 to Nance et al., U.S. Patent App. Pub. No. 2018/0264640 to Holloway et al., U.S. Patent No. 5,503,033 to Van Niekerk and CN106140751A to Bai et al. (see machine translation) as applied to claim 39 above, and further in view of U.S. Patent App. Pub. No. 2006/0054189 to Luke et al.
Zink, Nance, Holloway, Van Niekerk and Bai are relied upon as discussed above with respect to the rejection of claim 39.
As to claim 64, while the combination of Zink, Nance, Holloway, Van Niekerk and Bai does not explicitly disclose a second camera coupled to the base or suspended into the tank from the base, Luke discloses that it is known in the art to use additional cameras (see Luke paragraph [0013]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cai, Nance, Holloway, Van Niekerk and Bai to include an additional camera and to mount said camera to the base suspended within the tank and the results would have been predictable (see also MPEP 2144.04(VI)(B) where duplication of parts is prima facie obvious and (C) where rearrangement of parts is prima facie obvious).

Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Nance and Holloway is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Nance is both in the field of applicant’s endeavor (interior cleaning of tanks) as well as being reasonably pertinent to the particular problem with which the applicant was concerned (optimized cleaning of the interior of tanks). Furthermore, Holloway is also considered as both in the field of applicant’s endeavor (interior treatment of a surface of an enclosed space) as well as being reasonably pertinent to the particular problem with which the applicant was concerned (optimized spraying of treatment fluid using cameras and controlled spray nozzles).
Applicant’s arguments that Holloway teach away from the use of an arc-shaped design is not persuasive since Holloway is relied upon for the disclosure of a nozzle with a camera and display being controlled by a control panel with controls that enable the user to operate the system.  There is no disclosure in Holloway that teaches away (i.e., discloses how an arcuate arm would not work with said control system) as argued by Applicant.  In addition, it appears that Holloway discloses that the arm can have arcuate portions (see Holloway Fig 12, 14, 15, 20, 26 which at the very least discloses bends along the arm and does not require a straight arm throughout).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714